DETAILED ACTION
This Office Action is in response to the election of claims filed on July 4, 2022.
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-17 in the reply filed on July 4, 2022 is acknowledged. Claim 1-20 are currently pending in this application. Claims 18-20 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0252619).
With respect to claim 1, Tsai discloses most aspects of the present invention including a compound comprising a first ligand of the following formula:

    PNG
    media_image1.png
    184
    141
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    493
    257
    media_image2.png
    Greyscale






Present application




Tsai formulas (par 70)		

Selected from one of the following formulas of (Tsai par 70):
wherein ring A represents a monocyclic aromatic group or a polycyclic aromatic group (par 71)
wherein Z is a carbon (par 72)
wherein Z and the right N are coordinated to a metal to form a five-membered chelate ring (par 75)
wherein R1 and R2 independently represent mono to a maximum possible number of substitutions, or no substitution (par 73)
wherein R1 and R2 are each independently a hydrogen or a substituent selected from the group consisting of halide, alkyl, alkoxy, aralkyl, heteroaryl, deuterium, cycloalkyl, heteroalkyl, aryl, alkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof  (par 66 & 73)
wherein two or more of adjacent R1 or R2 substituents are optionally joined or fused into a ring  (par 74)
wherein the metal is optionally coordinated to a second ligand  (par 76-77)
Tsai does not explicitly disclose ring B represents a polycyclic aromatic group. However, Tsai teaches wherein ring A which represents a monocyclic aromatic group or a polycyclic aromatic group, may be connected to a polycyclic aromatic group (par 57-58 and 73). Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to modify the compound comprising the first ligand to show ring B representing a polycyclic aromatic group.
With respect to claim 2, Tsai discloses wherein each of R1 and R2 is independently selected from the group consisting of alkyl group having 30 or fewer carbon atoms, alkoxy having 30 or fewer carbon atoms, aryl having 30 or fewer carbon atoms, aralkyl having 30 or fewer carbon atoms, heteroaryl having 30 or fewer carbon atoms, and combinations thereof (par 57-58).
With respect to claim 3, Tsai discloses wherein R1 and R2 independently represent mono, di, tri, tetra, penta, or hexa substitutions, or no substitution (par 73).

    PNG
    media_image3.png
    321
    431
    media_image3.png
    Greyscale
With respect to claim 4, Tsai discloses wherein the first ligand has a formula selected from a non-limiting example of the following: (LA88)







With respect to claim 5, Tsai discloses wherein the compound may have the following formula below.

    PNG
    media_image4.png
    160
    252
    media_image4.png
    Greyscale







Tsai discloses wherein the compound has a formula including M(La)x (Lb)y(Lc)z, wherein x is 1, 2, or 3; y is 1, or 2; z is 0, 1, or 2; and x+y+z is the oxidation state of the metal M. Furthermore,  Tsai teaches the compound has a formula selected from Ir(La)(Lb), wherein Ir is the metal of iridium; wherein C-D represents the second ligand (i.e Lb); and wherein m represents an integer of 1 to 3 (par 85).
With respect to claim 6, Tsai discloses wherein the second ligand is a bidentate ligand (par 87; column 23) of the following formula

    PNG
    media_image5.png
    150
    288
    media_image5.png
    Greyscale

wherein G1 represents a hetero-monocyclic aromatic group or a hetero-polycyclic aromatic group having N as the heteroatom; wherein G2 represents a carbo-monocyclic aromatic group or a carbo-polycyclic aromatic group; wherein Ra and Rb independently represent mono to a maximum possible number of substitutions, or no substitution; and wherein each of Ra or Rb substitutions are independently selected from the group consisting of halogen, alkyl, alkoxy, aralkyl, heteroaryl, and combinations thereof  (par 92-94).
With respect to claim 7, Tsai discloses wherein the second ligand is a bidentate ligand (par 87; column 23) having one of the following formula:

    PNG
    media_image5.png
    150
    288
    media_image5.png
    Greyscale


wherein Ra to Rc independently represent mono, di, tri, tetra, penta, or hexa substitutions, or no substitution; and wherein each of Ra to Rc substitutions are independently selected from the group consisting of halogen, alkyl, alkoxy, aralkyl, heteroaryl, and combinations thereof (par 92-94).
With respect to claim 8, Tsai discloses wherein each of Ra to Rc is independently selected from the group consisting of hydrogen, alkyl having 30 or fewer carbon atoms, alkoxy having 30 or fewer carbon atoms, aryl having 30 or fewer carbon atoms, aralkyl having 30 or fewer carbon atoms, heteroaryl having 30 or fewer carbon atoms, and combinations thereof (par 58 and 92).
With respect to claim 9, Tsai discloses wherein each of Ra to Rc substitutions are independently selected from the group consisting of a halogen, a methyl group, an isopropyl group, an isobutyl group, a cyclopentyl group, a hexyl group, a cyclohexyl group, a phenyl group, and combinations thereof (par 61).
With respect to claim 10, Tsai discloses wherein the compound is selected from a non-limiting example of the following (par 161; column 128)

    PNG
    media_image6.png
    199
    331
    media_image6.png
    Greyscale

With respect to claim 11, Tsai discloses (Fig 1) an organic electroluminescence device (100) comprising a cathode (160), an anode (115) and one or more organic layers formed between the anode and the cathode, wherein at least one of the organic layers comprises the compound of claim 1 (par 101).
With respect to claim 12, Tsai discloses wherein the compound is comprised as a phosphorescent dopant material (par 137 & 161).
With respect to claim 13, Tsai discloses wherein one of the organic layers comprising the compound is an emissive layer emitting green, yellow or red phosphorescence (par 202).
With respect to claim 16, Tsai discloses wherein the organic electroluminescence device is a lighting panel (par 125).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0252619) in view of David (US 2019/0041699).
With respect to claim 15, Tsai discloses most aspects of the present invention. However, Tsai does not disclose wherein the organic electroluminescence device is a panel free of blue wavelengths.
On the other hand, David discloses (Fig 23) an organic electroluminescence device (2300)  is a panel free of blue wavelengths (par 68). David teaches doing so to provide a blue free display with a good color gamut, and further by combing violet light with a higher wavelength light to form a perceptually blue emission, the “blue” primary of the display may appear blue, yet be blue free (par 8).
 It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the organic electroluminescence device is a panel free of blue wavelengths in the device of Tsai to provide a blue free display with a good color gamut, and further by combing violet light with a higher wavelength light to form a perceptually blue emission, the “blue” primary of the display may appear blue, yet be blue free.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0252619) in view of Chen (US 2020/0043400).
With respect to claim 17, Tsai discloses most aspects of the present invention. However, Tsai does not disclose wherein the organic electroluminescence device is a backlight panel.
On the other hand, Chen discloses (Fig 20) an organic electroluminescence device (1) wherein the organic electroluminescence device is a backlight panel (par 53). Chen teaches doing so to allow the substrate structure in the display device to be configured to display images directly or be configured to be a component of a backlight module because the light emitting device LD emits the light downward (par 53).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the organic electroluminescence device is a backlight panel in the device of Tsai to allow the substrate structure in the display device to be configured to display images directly or be configured to be a component of a backlight module because the light emitting device LD emits the light downward.
Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814